Title: To George Washington from Thomas Barnes, 20 September 1780
From: Barnes, Thomas
To: Washington, George


                        
                            
                            May please Your Excellency
                            Salam September 20th 1780
                        
                        Att the Commensment of the present War I cherfully with the rest of my Brethren readily exchangd a domestic
                            Life and Joind in supporting the cause of my Country—all which time I have had Honor of wearing a Captans Commission till
                            the year 1779 when I was Honord with the Appointmint of a Majority—and I still have the good of my Countrys Cause at
                            heart—and would gladly and cherfully serve them but having a wife and family to support—find my self very unable to do it
                            so long as I remain in the service of my Country—Therfor I beg Your Excellency would take the Matter into your Wise Consideration and except of my Resignation—and grant me a discharge. As I am in duty Bound Your
                            Excellencys most Obedient and very Humble servant 
                        
                            Thomas Barnes

                        
                    